COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Scott M. Clearman and The Clearman Law Firm, PLLC v. Clearman
                           Prebeg, LLP

Appellate case number:     01-15-00968-CV

Trial court case number: 2014-69512

Trial court:               152nd District Court of Harris County

         Appellants have filed an unopposed motion to file their opening brief under seal and
subsequently submitted their brief under seal on February 2, 2016. In their motion, appellants
assert that their brief references a reporter’s record that was sealed by the trial court. Because the
record does not reflect that the requirements for sealing court records under Texas Rule of Civil
Procedure 76a have been met, we deny the motion and strike the February 2, 2016 brief submitted
under seal. Appellants are ordered to re-file their opening brief within fourteen days of the date
of this order. The parties remain free to request that the trial court seal records in compliance with
Rule 76a and may request additional extensions of the appellate briefing deadlines from this Court
to facilitate such requests.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: February 9, 2016